UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 19, 2012 DISCOVER FINANCIAL SERVICES (Exact name of registrant as specified in its charter) Commission File Number:001-33378 Delaware 36-2517428 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 2500 Lake Cook Road, Riverwoods, Illinois 60015 (Address of principal executive offices, including zip code) (224) 405-0900 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On June 19, 2012, Discover Financial Services (the “Company”) released financial information with respect to the quarter ended May 31, 2012. A copy of the press release containing this information is attached hereto as Exhibit 99.1 and incorporated herein by reference. In addition, a copy of the Company's Financial Data Supplement for the quarter ended May 31, 2012 is attached hereto as Exhibit 99.2 and incorporated herein by reference. The information contained in this Item 2.02 of this Current Report on Form 8-K, including Exhibit 99.1 and Exhibit 99.2, is furnished pursuant to Item 2.02 of Form 8-K and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except as shall be expressly stated by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Description Press Release of the Company dated June 19, 2012 containing financial information for the quarter ended May 31, 2012 Financial Data Supplement of the Company for the quarter ended May 31, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DISCOVER FINANCIAL SERVICES Dated: June 19, 2012 By: /s/ Simon Halfin Name:Simon Halfin Title:Vice President, Assistant General Counsel and Assistant Secretary EXHIBIT INDEX ExhibitNo. Description Press Release of the Company dated June 19, 2012 containing financial information for the quarter ended May 31, 2012 Financial Data Supplement of the Company for the quarter ended May 31, 2012
